Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2020 has been entered.
 
Claims 1, 14, and 25 are amended.
Claims 1, 3, 6-10, 14-22 and 24-27 are examined on the merits.
Response to Arguments
Applicant's arguments filed 06/09/2020 have been fully considered but they are not persuasive:
With respect to the reference of De Villiers, Applicants argue that the Examiner has improperly interpreted that the switch inherently comprises electrical conductors.
However, the reference of De Villiers discloses that the switch terminates a power supply to the motor, and therefore, the switch is interpreted as being electrical device inherently having electrical conductors. 

With respect to the amendment made to the claims, see obviousness rejection statement below.
With respect to claims 14-17, 19, 21 and 24, Applicants arguments are substantially identical to arguments discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Villiers et al. (WO 2009/016603) in view of Tell (WO 00/31766).
Regarding claims 1, 3 and 6, De Villiers discloses a system for providing negative pressure therapy (Abstract, line 1), the system comprising: 
a negative-pressure source (page 9, 3 paragraph); 
an energy source (page 8, paragraph 2 line 7); and 
a transducer 36 having a housing, an inlet and an outlet (fig. 1) in communication with a switch (page 8, paragraphs 2 to 5) inherently  comprising a first conductor electrically coupled to the negative-pressure source; a second conductor electrically coupled to the energy source.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

De Villiers does not expressly disclose the switch comprising an ambient pressure opening and a diaphragm moving between the first positon and the second position.
Tell teaches a pressure control switch of a vacuum operated system (Abstract, lines 1-3) comprising: a housing 1 (page 3, line 22; fig. 2) having an ambient pressure opening 11 (page 3, lines 25-26; fig. 2), a diaphragm 5 (page 3, line 1; fig. 3), conductors (page 2, line 23) and a biasing member (page 4, lines 31-32), as required by claims 3 and 6.



    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the switch of De Villiers with the switch, as taught by Tell in order to monitor a system pressure of a vacuum operated system, as directed by Tell (Abstract, lines 1-3).
De Villiers in view of Tell do not expressly disclose the switch, wherein the first conductor and the second conductor are positioned on opposite sides of the ambient pressure opening.
Since shifting the position of the position of conductors would not have modified the operation of the device, it would have been obvious to one having ordinary skill in the art at the time the invention was made to position conductors on opposite sides of the ambient pressure opening, since it has been held that rearranging parts of an 

Regarding claims 25 and 26, As set forth in MPEP 2112.02, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore, De Villiers discloses a method for regulating negative-pressure therapy comprising: 
providing a negative-pressure source (page 9, 3 paragraph); 
providing an energy source (page 8, paragraph 2 line 7); and 
providing a transducer 36 having a housing, an inlet and an outlet (fig. 1) in communication with a switch (page 8, paragraphs 2 to 5) inherently  comprising a first conductor electrically coupled to the negative-pressure source; a second conductor electrically coupled to the energy source.
De Villiers does not expressly disclose the switch comprising:
an ambient pressure opening and a diaphragm moving between the first positon and the second position.
Tell teaches a pressure control switch of a vacuum operated system (Abstract, lines 1-3) comprising:

The rationale of obviousness rejection discussed above in claim 1 is incorporated herein in its entirety.
De Villiers in view of Tell do not expressly disclose the switch, wherein the first conductor and the second conductor are positioned on opposite sides of the ambient pressure opening.
The rationale of obviousness rejection discussed above in claim 1 is incorporated herein in its entirety.

Claim 14-17, 19 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tell (WO 00/31766) in view of De Villiers et al. (WO 2009/016603).
Regarding claims 14 and 24, Tell discloses a pressure control switch of a vacuum operated system (Abstract, lines 1-3) comprising:
a housing 1 (page 3, line 22; fig. 2) having inlet 3 (fig. 2), an ambient pressure opening 11 (page 3, lines 25-26; fig. 2); 
a diaphragm 5 (page 3, line 1; fig. 3) having a first position electrically coupling the first terminal 15 (page 3, line 33; fig. 3) to the second terminal 16 (page 3, line 33; fig. 3), wherein both terminals are sprung terminals, as required by claim 24, and a second position separated from the first conductor and the second conductor, the 


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	Tell does not expressly disclose the housing having an outlet.
	Villiers teaches a system for providing negative pressure therapy (Abstract, line 1) comprising a transducer 36 (fig. 1) having a housing comprising an outlet (fig. 1).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the housing of Tell with outlet as taught by Villiers in order to provide communication with the control unit, as motivated by Villiers (page 8, paragraph 3). 
De Villiers in view of Tell do not expressly disclose the switch, wherein the first conductor and the second conductor are positioned on opposite sides of the ambient pressure opening.
The rationale of obviousness rejection discussed above in claim 1 is incorporated herein in its entirety.
Regarding claim 15, Tell discloses the switch comprising a third terminal disposed on the membrane and proximate to the first terminal and the second terminal (page 3, lines 31-32).
Regarding claims 16, 17 and 19, Tell discloses the switch inherently comprising a fluid inlet and a fluid outlet; a housing 1 (page 3, line 22; fig. 2), a ambient pressure opening 11 (page 3, lines 25-26; fig. 2), biasing member (page 4, lines 31-32).
Claims 8 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Villiers et al. (WO 2009/016603) in view of Tell (WO 00/31766), and further in view of Phillips et al. (US 8,961,146).
De Villiers discloses the invention discussed above comprising a controller (page 8, 3 paragraph, line 3), but does not expressly disclose the system, wherein the controller is based on the printed circuit board and comprises a light emitting diode (LED).
Phillips teaches that it is known to use controller for the pump system configured as a printed circuit board assembly (col. 3, lines 55-56) and having a LED (col. 12, lines 29-40).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to supply the system of De Villiers/Tell with the controller configured as a printed circuit board assembly comprising a LED, as taught by Phillips because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tell (WO 00/31766) in view of De Villiers et al. (WO 2009/016603), and further in view of Phillips et al. (US 8,961,146).
Tell discloses the invention discussed above but does not expressly disclose the system comprising a controller (page 8, 3rd paragraph).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the system of Tell with the controller, as taught by De Villiers in order to control operation of the motor, as motivated by De Villiers (page 8, 3rd paragraph).
Tell in view of De Villiers do not expressly disclose the system, wherein the controller is based on the printed circuit board and comprises a light emitting diode (LED).
Phillips teaches that it is known to use controller for the pump system configured as a printed circuit board assembly (col. 3, lines 55-56) and having a LED (col. 12, lines 29-40).
The rationale of obviousness rejection discussed above in claim 8 is incorporated herein in its entirety.

Allowable Subject Matter
As previously stated, Claims 7, 9, 10, 18, 20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 7, 18 and 20, the closest prior art of record De Villiers et al. (WO 2009/016603), Tell (WO 00/31766) and Drago (US 6,552,284) fail to teach, suggest or render obvious a calibration spring having a first end operatively coupled to the diaphragm; and a calibrator coupled to a second end of the calibration spring, the calibrator operable to calibrate a differential force required to move the diaphragm from the second position to the first position.
With respect to claim 9, the closest prior art of record De Villiers et al. (WO 2009/016603), Tell (WO 00/31766) and Drago (US 6,552,284) fail to teach, suggest or render obvious a regulator comprising a supply chamber adapted to be fluidly coupled to a dressing; a charging chamber fluidly coupled to the supply chamber through a port; and a regulator valve coupled to the charging chamber.
With respect to claims 10 and 22, the closest prior art of record De Villiers et al. (WO 2009/016603), Tell (WO 00/31766) and Drago (US 6,552,284) fail to teach, suggest or render obvious the switch comprising a supply chamber adapted to be fluidly coupled to a dressing; a charging chamber fluidly coupled to the supply chamber through a port; and the diaphragm coupled to the charging chamber.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217.  The examiner can normally be reached on 9:00 am to 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ILYA Y TREYGER/Examiner, Art Unit 3781